Citation Nr: 1223823	
Decision Date: 07/10/12    Archive Date: 07/18/12

DOCKET NO.  01-09 845A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina

THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent prior to January 25, 2006, for intervertebral disc syndrome (IVDS), status post lumbar fusion.

2.  Entitlement to a rating higher than 20 percent for the IVDS since March 17, 2011.

3.  Entitlement to an effective date earlier than December 6, 2000, for a 50 percent rating for posttraumatic stress disorder (PTSD).

4.  Entitlement to a total disability rating based on individual unemployability (TDIU), including on an extra-schedular basis.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney

ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel

INTRODUCTION

The Veteran served on active duty in the military from August 1966 to September 1969. 

This appeal to the Board of Veterans' Appeals (Board) is from rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  An October 2000 rating decision granted service connection for the low back disability and an initial rating of 10 percent retroactively effective from March 1994.  In response, the Veteran filed a timely notice of disagreement (NOD) requesting a higher initial rating for this disability.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (indicating in this circumstance VA adjudicators must consider whether to "stage" the rating, meaning assign different ratings at different times since the effective date of the award to compensate the Veteran for occasions when the disability may have been more severe than at others, so for these variances).  Another RO decision since issued in November 2001 granted an increased rating for his PTSD from 30 to 50 percent retroactively effective from December 20, 2000.  In a January 2006 statement of the case (SOC), however, the RO granted an earlier effective date of December 6, 2000 for this 50 percent rating.

And after the Veteran perfected his appeal of the initial rating for his low back disability in December 2001, he also perfected appeals concerning whether he was entitled to an even higher rating for his PTSD and an even earlier effective date for this greater 50 percent rating.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (a Veteran is presumed to be seeking the highest possible rating unless he expressly indicates otherwise).

In an August 2006 rating decision, the RO granted a separate 10 percent rating for left lower extremity neuropathy associated with the low back disability, namely, the lumbar IVDS.  This additional rating was retroactively effective from January 25, 2006.  So the Veteran's combined rating for his IVDS and associated left lower extremity neuropathy was 20 percent as of that date (when combining the 10 percent rating for his underlying IVDS with the separate 10 percent rating for his associated left lower extremity neuropathy).  See 38 C.F.R. § 4.25.

In July 2007, the Board issued a decision denying his claim for a rating higher than 50 percent for his PTSD and for an earlier effective date for this rating.  The Board also denied his claim for a rating higher than 10 percent for his low back disability, IVDS, prior to January 25, 2006, and for a rating higher than 20 percent for this low back disability and associated left lower extremity neuropathy since.  He appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims (Court/CAVC).  In a November 2009 memorandum decision, the Court affirmed the Board's decision to the extent it had denied a rating higher than 50 percent for the PTSD and a rating higher than 20 percent for the IVDS and left lower extremity neuropathy since January 25, 2006.  However, the Court vacated the remaining portion of the Board's decision denying a rating higher than 10 percent for the IVDS prior to January 25, 2006, and for an earlier effective date for the 50 percent rating for the PTSD.  The Court further determined the Board should have additionally considered a derivative TDIU claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  So the Court remanded these claims to the Board for further development and readjudication in compliance with directives specified.  And in turn, in July 2010, the Board remanded these claims to the RO.

In July 2011, after giving the TDIU claim the consideration the Board had directed in its remand, the Director of Compensation and Pension (C&P) Service issued a decision denying this claim on an extra-schedular basis.

In an August 2011 rating decision and supplemental SOC (SSOC), however, the RO granted a higher 20 percent rating for the IVDS, that is, without additionally considering the associated left lower extremity neuropathy, retroactively effective as of March 17, 2011.  The separate 10 percent rating for the associated left lower extremity neuropathy was unchanged.

The file was subsequently returned to the Board.  The Veteran's attorney since has submitted several additional written arguments and has requested and received a complete copy of the Veteran's claims file, especially the contents of it dated since the Board's July 2007 decision.  The attorney also submitted additional pertinent evidence directly to the Board in October 2011 and March 2012, and he waived the right to have the RO initially consider this additional evidence and argument.  38 C.F.R. §§ 20.800, 20.1304.  Also in March 2012, the Board granted his request for an extension of time in which to respond, following notice of certification and transfer of records to the Board.  In April 2012, he requested a copy of an additional document, which was sent to him in June 2012.

The Board also sees that, in an intervening December 2011 letter, the Veteran's attorney appealed the RO's August 2011 rating decision granting the higher 20 percent rating for the IVDS as of March 17, 2011.  The Board construes the letter as a timely NOD with that decision concerning this rating. 38 C.F.R. § 20.201.  See also Gallegos v. Gober, 14 Vet. App. 50 (2000) (VA should liberally interpret a written communication that may constitute an NOD under the law), rev'd sub nom Gallegos v. Principi, 283 F. 3d 1309 (Fed. Cir. 2002) (the language of § 20.201  properly implemented 38 U.S.C.A. § 7105, and assuming the [claimant] desired appellate review, meeting the requirement of § 20.201 was not an onerous task).  An SOC has to be provided concerning this claim, however, and the Veteran and his attorney in response given time to complete the steps necessary to perfect an appeal of this claim to the Board by also filing a timely substantive appeal (VA Form 9 or equivalent statement) since the Court already affirmed the Board's July 2007 decision denying a rating higher than 20 percent for this low back disability and associated left lower extremity neuropathy since January 25, 2006.  The Board therefore is remanding this claim, rather than merely referring it.  See Manlincon v. West, 12 Vet. App. 238 (1999).

It also appears the Veteran has filed a new claim for an increased rating for his PTSD.  See his attorney's April 2011 letter to the RO.  But as the Board also denied this claim in its July 2007 decision, which the Court also affirmed on appeal, it, too, is not presently before the Board.  Since, however, there has not been any additional RO decision on this claim, much less another denial and initiation of an appeal by the filing of a timely NOD in response, the Board is referring, instead of remanding, this other claim.



FINDINGS OF FACT

1.  Prior to January 25, 2006, the Veteran's IVDS manifested with complaints of chronic low back pain, which were aggravated by prolonged sitting, standing, or walking.  He also had degenerative changes of the lumbosacral segment of his spine and mild limitation of motion (LOM), but no associated radiculopathy or other neurological symptoms involving his lower extremities.

2.  In May 1999, after receiving an increase in the rating for his PTSD from 10 to 30 percent, the Veteran informed the RO that he was satisfied with that new rating and, therefore, withdrawing his appeal - including insofar as whether he was entitled to an even higher rating.

3.  Over one year later, on December 20, 2000, he filed another claim requesting an increased rating for his PTSD and, in a November 2001 RO decision, received a higher 50 percent rating retroactively effective from the date of receipt of his most recent claim.

4.  In a January 2006 SOC, the RO assigned an earlier effective date of December 6, 2000, the date of a private medical record from Dr. G showing an increase in the Veteran's PTSD.  And there is no evidence of a factually ascertainable increase in his PTSD earlier than December 6, 2000, that is, during the one year period immediately preceding his December 20, 2000 claim.

5.  According to the probative medical and other evidence of record, however, it is just as likely as not that his service-connected disabilities prevent him from obtaining and retaining substantially gainful employment.



CONCLUSIONS OF LAW

1.  The requirements are not met for an initial rating higher than 10 percent for the low back disability prior to January 25, 2006.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5243 (2011); § 4.71a, DCs, 5292, 5293 (2001); § 4.71a, DC 5293 (September 23, 2002).

2.  The criteria also are not met for an effective date earlier than December 6, 2000, for the 50 percent rating for the PTSD.  38 U.S.C.A. §§ 1155, 5107, 5100 (West 2002); 38 C.F.R. §§ 3.102, 3.151, 3.155, 3.157, 3.400 (2011). 

3.  But resolving all reasonable doubt in his favor, the criteria are met for a TDIU on an extra-schedular basis.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.19 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), upon receipt of a complete or substantially complete application, VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002). 

These VCAA notice requirements apply to all five elements of a claim, including the "downstream" disability rating and effective date elements.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

Ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary VCAA notice and then going back and readjudicating the claim - such as in a SOC or SSOC, such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In this particular case at hand, the Veteran's underlying claim for service connection for a low back disability was granted and an initial disability rating and effective date assigned in an October 2000 decision, so one month prior to the enactment of the VCAA in November 2000.  During the pendency of his appeal for a higher initial rating for this disability, a January 2006 RO letter informed him of the type of information or evidence needed to receive a higher initial rating, an increased rating in general, as well as the information and evidence in these regards he needed to submit, the information and evidence that would be obtained by VA for him, and the need for him to advise VA of and submit any further evidence in his possession that was relevant to his claim.  A March 2006 letter additionally advised him of this "downstream" disability rating and effective date elements of his claim.


In cases, as here, where the claim arose in another context - namely, the Veteran trying to establish his underlying entitlement to service connection for the disability, and his claim since has been granted and an initial disability rating and effective date assigned, the claim as it arose in its initial context has been more than substantiated; indeed, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the initial intended purpose of the notice has been served.  Dingess, 19 Vet. App. at 473; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Instead of issuing an additional VCAA notice letter in this circumstance concerning a "downstream" issue, such as the rating assigned for the disability, the provisions of 38 U.S.C.A. § 7105(d) require VA to issue an SOC if the disagreement is not resolved.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).  And this has been done; the Veteran has received both an SOC and several SSOCs, most recently in August 2011, discussing the "downstream" disability rating element of his claim, citing the applicable statutes and regulations, and discussing the reasons and bases for initially assigning a 10 percent rating, then eventually a higher 20 percent rating, but no greater rating.  See Dunlap, supra and VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  As the pleading party, he, not VA, has the evidentiary burden of proof of showing there is a VCAA notice error in timing or content and, moreover, above and beyond this, that it is unduly prejudicial, meaning outcome determinative of his claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  Thus, absent this pleading or showing, the duty to notify has been satisfied. 

As for the appeal for an earlier effective date for the 50 percent rating for the PTSD, a letter was sent to the Veteran in August 2001 regarding the increased-rating claim that formed the basis of this "downstream" earlier effective date claim.  The appeal of this claim arises from the Veteran's disagreement with the effective date assigned following the granting of the higher 50 percent rating in the November 2001 decision.  Additional VCAA notice concerning this "downstream" issue was sent to him in a March 2006 letter.  And since the RO issued an SOC in January 2006, addressing the "downstream" earlier-effective-date claim, which included citations to the applicable statutes and regulations and a discussion of the reasons and bases for not initially assigning an effective date earlier than December 20, 2000, no further notice is required.  See Goodwin, supra.  See, too, Huston v. Principi, 17 Vet. App. 195 (2003) (wherein the Court held that proper VCAA notice, in response to a claim, as here, for an earlier effective date, includes apprising the Veteran of the need to have evidence of an earlier-filed claim that did not, in the absence of a timely appeal, become final and binding on him based on the evidence then of record).

With respect to the remaining claim of entitlement to a TDIU, in a December 2010 letter, pursuant to the Board's July 2010 remand directive, the RO provided notice to the Veteran regarding the information and evidence needed to substantiate this derivative TDIU claim, including apprising him of the information and evidence he needed to submit and of the information and evidence VA would obtain for him.  The letter informed him of the necessity of providing medical or lay evidence demonstrating the level of disability and effect that the associated symptoms have on his ability to be employed, and provided examples of pertinent medical and lay evidence that he could submit (or ask VA to obtain) relevant to establishing his entitlement to increased compensation on this basis.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (VCAA notice in a claim for increase need not be Veteran specific).  The claim subsequently was adjudicated in August 2011, after giving him time and opportunity to submit evidence and argument in response to that notice.  So he has received all required VCAA notice concerning this claim.  Moreover, he has not alleged any prejudicial error in the content or timing of the VCAA notice he received.  See Shinseki, supra.  Thus, absent this pleading or showing, the duty to notify has been satisfied.  Also keep in mind that the Board is ultimately granting this derivative TDIU claim, albeit on an extra-schedular basis, so even if assuming, for the sake of argument, he has not received the required notice concerning this claim, this is ultimately inconsequential and, thus, could amount to no more than nonprejudicial, i.e., harmless error.  38 C.F.R. § 20.1102.

VA also satisfied its duty to assist the Veteran in obtaining all relevant evidence in support of these claims, which is obtainable, and therefore appellate review may proceed without prejudicing him.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 (1993).  He submitted personal statements and evidence, as did his attorney.  VA also made reasonable efforts to obtain relevant records they identified.  Specifically, the information and evidence that have been associated with the claims file for consideration consists of the Veteran's service treatment records (STRs), post-service medical records and examination reports, the reports of the private health care providers he identified, his VA outpatient treatment records from the VA facilities he identified, and the records concerning his receipt of benefits from the Social Security Administration (SSA).  The RO also arranged for VA compensation examinations to assess and then reassess the severity of his low back disability and PTSD.  As well, the Board remanded the claims in July 2010 to have him reexamined to again reassess the severity of these disabilities and their effect on his ability to obtain and retain employment that could be considered substantially gainful versus just marginal in comparison.  38 C.F.R. § 3.327(a).  See also Caffrey v. Brown, 6 Vet. App. 377 (1994); Olsen v. Principi, 3 Vet. App. 480, 482 (1992); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); and Allday v. Brown, 7 Vet. App. 517, 526 (1995).  

He had these additional VA compensation examinations in March and April 2011, including to address this issue of employability.  As the Court pointed out in Friscia v. Brown, 7 Vet. App. 294, 297 (1994), the Board may not reject a claim for a TDIU without producing evidence, as distinguished from mere conjecture, that the Veteran can perform work that would produce sufficient income to be other than marginal.  See, too, Ferraro v. Derwinski, 1 Vet. App. 362  , 331-32 (1991).  The Board finds that the examination reports were each sufficiently detailed with recorded history, impact on employment and daily life, and clinical findings.  In addition, it is not shown that the examinations were in any way incorrectly conducted or that the VA examiners failed to address the clinical significance of the appellant's IVDS and PTSD symptoms.  As a result, the Board finds that additional development by way of another examination would be redundant and unnecessary.  See 38 C.F.R. §§ 3.326,3.327; Green v. Derwinski, 1 Vet. App. 121 (1991).  Therefore, the Board concludes the appellant was afforded adequate examinations.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).


In having the Veteran reexamined in March and April 2011 to reassess the severity of his service-connected low back disability and PTSD, and in so doing obtaining the information needed to determine his potential entitlement to a TDIU, there was compliance with this remand directive.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (The Veteran is entitled, as a matter of law, to compliance with a remand directive, and the Board itself commits error in failing to ensure this compliance).  The RO also has obtained additional VA medical records, private medical records, and SSA records pursuant to the Board's remand directive.  Therefore, the Board finds that VA has complied with the duty-to-assist requirements of the VCAA.  38 U.S.C.A. § 5103A.

In July 2011, after giving the TDIU claim the consideration the Board had directed in its July 2010 remand, the Director of C&P Service issued a decision denying this claim on an extra-schedular basis.  The Board finds there was compliance with this remand directive, as well, in making this referral and affording the Veteran this special consideration of this claim.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

All relevant facts with respect to the claims addressed in the decision have been properly developed.  Under the circumstances of this case, another remand of the claims would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  VA has complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claims at this time.

II.  Analysis

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the Board discuss in exhaustive detail each and every piece of evidence submitted by the appellant or obtained on his behalf.  Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

A. A Rating higher than 10 Percent for the IVDS Prior to January 25, 2006

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule).  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Since the Veteran's claim arises from his disagreement with the initial rating assigned following the granting of service connection for his low back disability, a bit more discussion of the Fenderson case is warranted.  Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  In Fenderson, the Court noted the distinction between a new claim for an increased evaluation of a service-connected disability and a case, as here, in which the Veteran expresses dissatisfaction with the assignment of an initial disability evaluation where the disability in question has just been service connected.  In the former situation, the Court held in Francisco v. Brown, 7 Vet. App. 55, 58 (1994), that the current level of disability is of primary importance.  In the Fenderson scenario, however, where, as here, the Veteran has expressed dissatisfaction with the assignment of an initial rating, VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as "staged" rating.  Fenderson, 12 Vet. App. 125-126.  The Court also since has extended this practice even to cases that do not involve initial ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).


The December 2000 rating decision assigned an effective date of March 1994 for the grant of service connection for the low back disability.  Since that date, the spine rating criteria have been changed twice - initially in September 2002 and again in September 2003.  When the regulations concerning entitlement to a higher rating are changed during the course of an appeal, the Veteran may be entitled to resolution of his claim under the criteria that are to his advantage.  The old rating criteria may be applied throughout the period of the appeal, if they are more favorable to him.  The new rating criteria, however, may be applied only prospectively from the  effective date of the change forward, unless the regulatory change specifically permits retroactive application.  38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114; VA O.G.C. Prec. Op. No. 7-2003 (Nov. 19, 2003); VA O.G.C. Prec. Op. No. 3-2000 (April 10, 2000).

In the March 2001 SOC concerning this low back claim and in subsequent SSOCs, the RO has informed the Veteran of all versions of the applicable rating criteria and considered his claim under all versions (i.e., both the former and revised standards).  Thus, the Board may do likewise without prejudicing him.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

The Board finds that the medical evidence of record shows his low back disability (IVDS) was no more than 10-percent disabling prior to January 25, 2006, so this rating must remain in effect.  38 C.F.R. § 4.7 (2011).  Moreover, this is true irrespective of the version of the rating criteria applied.  Ultimately to decide this appeal, however, the Board will apply the rating criteria in effect prior to September 23, 2002, since they are the most beneficial - albeit still insufficient to warrant assigning a higher rating for this period at issue. 

In February 1982, the Veteran was diagnosed with spondylolisthesis at L5-S1 and underwent a lumbar spinal fusion in May 1982.  He reinjured his low back in a February 1993 accident at his civilian job, in which he also sustained additional severe injury to his left lower leg and ankle.  It was later determined that, notwithstanding the 1993 intercurrent accident, there were facets of his low back pathology that were related to his military service.  November 1999 X-rays taken by Dr. M, one of the Veteran's private doctors, showed degenerative changes at L5-S1, as well as spondylolisthesis of L4 and L5.  The October 2000 rating decision, in turn, assigned the initial 10 percent rating on the basis of arthritis.  Non-rheumatoid arthritis is rated under Diagnostic Code 5003 as degenerative arthritis.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5004-5010, 5013-5024 (2011). 

Diagnostic Code 5003 provides that degenerative arthritis, established by X-ray, is rated on the basis of limitation of motion under the appropriate Diagnostic Codes for the joint involved.  Further, if the limitation of motion of the joint involved is noncompensable, a rating of 10 percent is applicable.  Id.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, but with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups and occasional incapacitating exacerbations, a 20 percent evaluation is assigned.  With X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, a 10 percent rating is assigned.  Diagnostic Code 5003. 

With any form of arthritis, painful motion is an important factor.  It is the intention of the rating schedule to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  A compensable evaluation under Diagnostic Code 5003 and 38 C.F.R. § 4.59 (for painful motion) is in order where arthritis is established by X-ray findings, even if no actual limitation of motion of the affected joint is demonstrated.  This is because, read together, DC 5003 and 38 C.F.R. § 4.59 provide that painful motion due to degenerative arthritis, which is established by 
X-ray, is deemed to be limitation of motion and warrants the minimum rating for a joint, even if there is no actual limitation of motion.  Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  Where compensable limitation of motion is demonstrated in the joint, the Lichtenfels rule is inapplicable. 


The rating criteria in effect in 2000 evaluated low back disabilities under either DC 5292 based on the extent of limitation of motion in the lumbar spine, DC 5293 for IVDS, or DC 5295 for lumbosacral strain.  The October 2000 rating decision rated the Veteran's low back disability under DC 5292.  Under this DC, severe lumbar spine limitation of motion warranted a 40 percent rating, moderate limitation of motion 20 percent, and slight limitation of motion 10 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002). 

The medical evidence of record at that time did not show that the Veteran's lumbar spine disability was manifested by limitation of motion that was more than slight.  An April 1994 examination report of Dr. A, who had examined the Veteran as part of his SSA evaluation, reflects that the Veteran had complained of back pain.  A physical examination revealed some tenderness in the mid-line of his lower back, but he could fully flex his back to touch his fingertips around his ankles.  These findings were essentially consistent with those of Dr. W, another private doctor, a few months later in July 1994.  He noted the Veteran had good forward bending and could almost touch his toes.  He also extended well.  He had diffuse spasm in the low back.  He reported that with respect to his back pain, it did not particularly go down to his legs in a sciatic fashion.  He had not had any trouble with bowel or bladder control.

A January 1998 private examination report from Dr. R reflects that, on examination of the dorsolumbar spine (i.e., the combined dorsal/thoracic and lumbar segments), the Veteran had flexion to 90 degrees, lateral flexion to 30 degrees, and extension to 5 degrees.  So he had completely normal forward flexion and lateral flexion; only his backward extension was less than the normal 30 degrees.  See 38 C.F.R. § 4.71a, Plate V (2011).  So, overall, there was at most mild or slight limitation of motion when considering the extent of his range of motion in all of these directions.  Motor strength also was 5/5 in his left upper and lower extremities, and 4/5 in his right upper and lower extremities.  A sensory examination was within normal limits.  He complained of severe pain in his left ankle and back.  The examiner noted that, on examination, the Veteran had mild back pain in the left lumbar area.

An October 1999 private treatment note from Dr. A. of Southeastern Orthopaedic Clinic reflects that the Veteran reported that he was self-employed, working as a painter when he could.  On examination, straight leg raising was negative, deep tendon reflexes were equal, and he could fully flex his back, touching his fingertips to the floor.  He also could fully squat.  He had some mild tenderness and a well-healed scar in his lower back midline.  The examiner indicated the Veteran's 1982 spinal fusion had helped the pain he was having, and he had been working for many years since then.  He continued to have back pain, but on examination he seemed to function fairly well with his back.  The examiner suggested that a job requiring heavy lifting, pushing, pulling, and repetitive bending would be problematic for his back, as well as prolonged confined sitting, and a job that required a lot of squatting or prolonged walking would probably be problematic as far as his knee was concerned.

By letter dated in November 1999, a private physician, D.R.M., MD, summarized his examination of the Veteran.  In the reported history section of the examination report, he indicated the Veteran complained of worsened back pain recently and also reported slight radicular pain down into his leg.  (Specifically, Dr. M. wrote, "[The Veteran] does get some slight radicular pain down into the leg.")  He stated that he worked doing plastic bead blasting and the pain bothered him significantly in his job, and also interfered with his sleep at times.  On physical examination, he had significant pain in the lumbosacral spine region at the L5-S1 level.  Reflexes and strength were normal in his legs, however, and there were no sensory changes.  He did have muscle spasm in the paraspinous region.  X-rays showed degenerative changes at L4-S1 and spondylolisthesis of L4 and L5.  Dr. M. did not list range of motion findings for the low back.

The findings of a December 1999 VA fee-basis examination also reflected no more than slight lumbar spine limitation of motion.  The December 1999 VA examination report reflects that the Veteran told the examiner he worked odd jobs, primarily painting and carpentry, but had also worked as a coach and martial arts instructor for children.  His primary symptom was chronic pain.  He took Tylenol and Motrin for relief of this discomfort.  He denied any flare-ups.  The examiner noted the Veteran's posture and gait were normal and that, for the most part, his range of motion was symmetrical and not limited by muscle spasm. 

Physical examination revealed the Veteran's lumbar spine range of motion was follows:  forward flexion of 0 to 70 degrees, with pain at 60 degrees; backward extension from 0 to 20 degrees, with pain at 15 degrees; right lateral flexion 0 to 35 degrees with pain at 30 degrees; left lateral flexion 0 to 40 degrees with pain at 35 degrees; right rotation 0 to 30 degrees with pain at 25 degrees; and left rotation 0 to 35 degrees with pain at 25 degrees.  The examiner indicated there was no fatigue, weakness, or lack of endurance during the examination, or any evidence of decreased range of motion due to any of those symptoms.  He indicated the Veteran's decreased range of motion was secondary to pain.  The diagnosis was post spondylolisthesis with post-posterolateral fusion from L5-S1 with mild to moderately symptomatic pain, decreased range of motion but without evidence of objective findings of muscle spasm.

The results of the December 1999 VA examination do not suggest the Veteran had moderate limitation of motion in his lumbar spine, as opposed to only slight limitation of motion - even with consideration of the effect of his pain and since there also were no objective clinical indications of premature fatigue, weakness, or lack of endurance.  38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5292. 

In December 2000, the Veteran reported that he had daily back pain and was unable to manage a full day's work.  He said his motion was limited and he could not bend and lift without pain.

His VA outpatient treatment records reflect that limitation of motion of his low back was no more than slight throughout the appeal period.  Treatment notes related to his visits for his various conditions, in November 2003 and November 2004, reflect that his range of motion was within normal limits.  The February 2006 fee-basis VA examination report reflects that his low back manifested limitation of motion only on forward flexion - and then only by 5 degrees; that is, his range of motion in this direction was from 0 to 85 degrees, rather than to the normal 90 degrees, albeit with pain starting at 75 degrees.  VA considers "normal" forward flexion of the thorocolumbar spine (i.e., the thoracic and lumbar segments) to be from 0 to 90 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2011) and Plate V.

And the Board's finding of a 10 percent rating does not change if the Veteran's low back disability is considered under the former DC 5295 for lumbosacral strain.  Under the prior criteria for rating a lumbosacral strain under Diagnostic Code 5295, a strain with only slight subjective symptoms warranted a 0 percent rating; a strain with characteristic pain on motion warranted a 10 percent rating; a strain with muscle spasm on extreme forward bending, loss of lateral spine motion, unilateral, in standing position warranted a 20 percent rating; and a severe strain with listing of the whole spine to the opposite side, positive Goldthwaite's sign, marked limitation of forward bending in standing position, loss of lateral motion with osteo-arthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion warranted a 40 percent rating.  38 C.F.R. § 4.71a, DC 5295 (2002). 

As is apparent, the DC 5295 criteria capture arthritic symptomatology, as well as limitation of motion symptomatology.  The Board notes that, while Dr. A noted no finding of muscle spasm in April 1994, Dr. W did note "some diffuse spasm" in the lower back in July 1994.  But the evidence of record does not show low back muscle spasm to have been a consistent symptom, even due to flare-ups.  Further, the Board must note that the reports of Drs. A and W also reflect that the Veteran was still dealing with his recovery from the 1993 on-the-job accident and the surgery on his left ankle.  The Board also realizes Dr. M noted "some muscle spasm in the paraspinous region," in November 1999, but the December 1999 VA examination report specifically noted the absence of any muscle spasms.  So, in light of these findings, and the Veteran telling the examiner during the 1999 examination that he had not experienced any flare-ups, the Board finds that the medical evidence shows his low back disability has not met or approximated the requirements for a higher 20 percent rating under the former DC 5295.  Instead, the evidence shows no more than characteristic pain on motion, which also was the case at the more recent February 2006 examination when there again was no muscle spasm.  Thus, the extent of the Veteran's low back disability more nearly approximates a 10 percent rating under DC 5295.  38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59 (2006), § 4.71a, DC 5295 (2002). 

Further, prior to January 25, 2006, there is no medical evidence confirming his low back disability involved neurological symptoms affecting his lower extremities (radiculopathy or sciatic neuropathy).  Dr. W observed in July 1994 that he "thought there was a kind of decreased sensation along the lateral foot on the left," but none of the subsequent examinations noted any such findings.  Again, one must remember that the Veteran had sustained a serious injury to his left ankle in 1993, which had necessitated surgery.  In January 1998, Dr. R performed a physical examination and indicated that motor strength was 5/5 in the left upper and lower extremities and 4/5 in the right upper and lower extremities, and that a sensory examination was within normal limits.  And although the Veteran himself reported a history of slight radicular pain down into his leg at the time of his examination by Dr. M in November 1999, on physical examination that day, Dr. M found normal reflexes and strength in the lower extremities.  The VA examiner in December 1999 also noted no positive neurological findings.

In its November 2009 memorandum decision, the Court indicated the Board must explain why the November 1999 examination report by Dr. M does not demonstrate evidence of neurological symptoms associated with the low back disability prior to January 25, 2006.  In this regard, the Board finds that, while the Veteran reported subjective complaints in November 1999 that included slight pain radiating into his leg, the negative objective medical findings regarding any neuropathy on examination are of greater probative value than his allegations regarding the severity of his lumbar spine disability, including any neurological manifestations of such disability.  And several VA and private examiners performed physical examinations of him and found no neurological abnormalities related to his low back disability during this time period at issue.  The 10 percent rating already in effect makes provision for his pain and for most of the other relevant factors in rating his disability, including the measurement of the effect of this pain on his range of motion, whereas, whether he has associated neurological manifestations, etc., is based on objective testing and the results.  Dr. M did not cite to the results of any objective testing as confirmation there was indeed neurological impairment affecting a lower extremity (e.g., sciatic neuropathy or radiculopathy) associated with the low back disability.  And this necessarily is an objective, not subjective, determination, hence, the reasons doctors perform strength, motor and reflex testing and nerve conduction velocity (NCV) and/or electromyograph (EMG) testing.  And, on the whole, the evidence does not provide this required objective confirmation.  The Board therefore concludes that the weight of the competent and credible evidence shows that neurological symptoms associated with the low back disability were not demonstrated prior to January 25, 2006.

As of the January 25, 2006 fee-basis examination, however, the Veteran's low back disability had increased in severity since, for the first time during the pendency of his appeal, he also had objective clinical indications of neurological symptoms involving his lower extremities - but particularly his left leg.  The examiner diagnosed IVDS involving the nerve root level of L4.  As a result, the August 2006 RO rating decision granted service connection for this neurological manifestation of the lumbar IVDS of the left lower extremity with a separate 10 percent rating, effective the date of that examination, under DC 8520 for mild incomplete paralysis (i.e., decreased sensation) of the sciatic nerve. 

The pre-September 2002 rating criteria for IVDS provide for a 60 percent evaluation if the symptoms are pronounced, with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to site of the diseased disc, with little intermittent relief.  A 40 percent evaluation applies if symptoms are severe, with recurring attacks and intermittent relief.  A 20 percent rating is warranted for moderate, recurring, attacks, and 10 percent for mild symptoms.  38 C.F.R. § 4.71a , Diagnostic Code 5293 (2001).  The prior rating criteria for IVDS address both orthopedic symptoms, such as limitation of motion, including limitation of motion secondary to arthritis, and neurological symptoms.  See VA O.G.C. Prec. Op. No. 36-97 (December 12, 1997), 63 Fed. Reg. 31262 (1998). 


It was not until the January 25, 2006, VA examination that there were sufficient symptoms - namely, the neurological impairment in the Veteran's left lower extremity as a result of his IVDS, to meet the requirements for a higher 20 percent rating.  38 C.F.R. §§ 4.7, 4.71a, DC 5293 (2001).  Contemporaneous X-rays taken in December 2005 had shown moderate degenerative changes at multiple levels of the lumbar spine, particularly at L5-S1, but as already noted the results of the January 2006 examination still revealed no more than slight limitation of motion.

As for rating the low back disability under the revised standards during the rating period prior to January 25, 2006, the initial change of the rating criteria was effective September 23, 2002, and only affected the rating criteria for IVDS.  See 67 Fed. Reg. 54345, 54349 (August 22, 2002).  Under those criteria, IVDS is rated (preoperatively or postoperatively) either on the total duration of incapacitating episodes over the past 12 months or by combining under § 4.25 separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.  38 C.F.R. § 4.71a, DC 5293 (September 23, 2002).  An incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  Id., Note (1).  When evaluating on the basis of chronic manifestations, evaluate orthopedic disabilities using evaluation criteria for the most appropriate orthopedic diagnostic code or codes.  Evaluate neurologic disabilities separately using evaluation criteria for the most appropriate neurologic diagnostic code or codes.  Id., Note (2).

The report of the February 2006 examination indicates the Veteran told the examiner that Dr. G, the private doctor who had performed the lumbar fusion in 1982, and Dr. M had recommended bed rest.  But there is no objective indication of this in the claims file; these doctor's statements do not make this recommendation, so the Veteran's allegation that they did remains unsubstantiated.  A Veteran's account of what a physician purportedly said, filtered as it is through a lay person's sensibilities, is not competent evidence.  See Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  See, too, LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (The mere transcription of medical history does not transform the information into competent evidence merely because the transcriber happens to be a medical professional.  Evidence that is simply information recorded by a medical examiner, unenhanced by any additional medical comment by that examiner, does not constitute the required competent evidence.).  In any event, there is no indication that either doctor has treated the Veteran since September 23, 2002, so there is no evidence of him having experienced any incapacitating episodes as defined by the rating criteria.  This means his IVDS must be alternatively rated on the basis of its chronic orthopedic and neurological manifestations. 

The current rating criteria for spine pathology became effective on September 26, 2003.  In addition to the changes in the way spine pathology is rated, the current criteria provide specific standards for spine range of motion,  see 38 C.F.R. § 4.71a, Plate V (2011), and redesignate the DCs as well.  See Diagnostic Codes 5235-5243 (2011). 

The criteria for rating IVDS were unchanged, but those criteria were moved to DC 5243.  A General Formula for Rating Diseases and Injuries of the Spine (General Formula) was adopted for rating all low back disabilities other than IVDS.  With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 20 percent rating applies if forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or, if the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or if the disability is manifested by muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  For forward flexion of the thoracolumbar spine of greater than 60 degrees but not greater than 85 degrees; or, a combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, a 10 percent rating applies.  38 C.F.R. § 4.71a (2011). 


As is readily apparent, the current criteria would warrant no more than a 10 percent rating under these revised standards for the chronic orthopedic manifestations of the Veteran's IVDS during the rating period prior to January 25, 2006.

The Board acknowledges the Veteran's basic contention that the level of his low back pain during the period prior to January 25, 2006 warranted a higher rating.  However, after considering the governing rating criteria, and for the reasons and bases discussed above, the Board finds that the preponderance of the evidence is against the claim for a higher rating during the rating period at issue, and there is no reasonable doubt to resolve in his favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 4.3; Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 

B. Earlier Effective Date for the 50 Percent Rating for the PTSD

In an April 1995 rating decision, the RO granted service connection and an initial 10 percent rating for the PTSD, retroactively effective from March 8, 1994.  In an April 1999 rating decision, the RO increased the rating to 30 percent as of that same date - March 8, 1994.

The RO's more recent November 2001 rating decision initially assigned an effective date of December 20, 2000, for the even higher 50 percent rating for the PTSD, which was the date the RO supposedly had received the Veteran's informal claim for a higher rating for this condition.  In his NOD, however, he argued that the increase should have been effective retroactively to December 1994, so back to his earlier claim.  During the pendency of this appeal, in a January 2006 SOC, the RO assigned a slightly earlier effective date of December 6, 2000 for this 50 percent rating, so still far from the date wanted.

Although the Veteran initiated a timely appeal of the earlier April 1995 rating decision, after subsequently receiving an increase in the rating for his PTSD from 10 to 30 percent during the pendency of that earlier appeal, he responded that he was content (i.e., satisfied) with the increase to the 30-percent level.  See again AB, 6 Vet. App. at 38-39 (indicating he can elect to terminate his appeal if he is satisfied with the amount of the increase he receives).  And this is just what occurred here.  See his response in May 1999 to the Appeal Election form that he had received the prior month.  The net result is that he withdrew that initial appeal for a higher rating for his PTSD, after having his rating increased from 10 to 30 percent.  And since he withdrew that initial appeal, see 38 C.F.R. § 20.204, the decision to rate his PTSD as 30-percent disabling (albeit higher than the original 10 percent) became final and binding on him based on the evidence then on file.  See also 38 C.F.R. §§ 3.104(a), 3.160(d), 20.1103.

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  In a claim for an increased rating, unless specifically provided otherwise, the effective date of an award based on a claim for increase shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  An effective date for a claim for increase may be granted prior to the date of claim if it is factually ascertainable that an increase in disability had occurred within one year from the date of claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(1) and (2).  Thus, the two determinative issues in any claim of entitlement to an earlier effective date for increased compensation are:  (1) the date of the claim and (2) the date of entitlement to an increase. 

Hence, according to Harper v. Brown, 10 Vet App 125, 126 (1997), it follows that three possible effective dates may be assigned depending on the facts of the particular case:

(1) if an increase in disability occurs after the claim is filed, the date that the increase is shown to have occurred (date entitlement arose) (38 C.F.R. § 3.400(o)(1)); or

(2) if an increase in disability precedes the claim by a year or less, the date that the increase is shown to have occurred (factually ascertainable) (38 C.F.R. § 3.400(o)(2)); or

(3) if an increase in disability precedes the claim by more than a year, the date that the claim is received (date of claim) (38 C.F.R. § 3.400(o)(2)).

So, again, determining the appropriate effective date for an increased rating under the effective date regulations involves an analysis of the evidence to determine:  (1) when a claim for an increased rating was received and, if possible, (2) when the increase in disability actually occurred.  38 C.F.R. §§ 3.155, 3.400(o)(2).  See also Gaston v. Shinseki, 605 F.3d 979 (Fed. Cir. May 20, 2010) (explaining the legislative history of 38 U.S.C.A. § 5110(b)(2) was to provide Veterans with a 
one-year grace period for filing a claim following an increase in the severity of a service-connected disability).

In this context, however, it should be noted that the provisions of 38 U.S.C.A. § 5110 refer to the date an "application" is received.  And "date of receipt" means the date on which a claim, information or evidence was received by VA.  38 C.F.R. § 3.1(r).  While the term "application" is not defined in the statute, the regulations use the terms "claim" and "application" interchangeably, and they are defined broadly to include "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p).  See also Rodriguez v. West, 189 F.3d. 1352 (Fed. Cir. 1999), cert. denied, 529 U.S. 1004 (2000).  The benefit sought must be identified, see Stewart v. Brown, 10 Vet. App. 15, 18 (1997), but need not be specific, see Servello v. Derwinski, 3 Vet. App. 196, 199 (1992). 

Additionally, under 38 C.F.R. § 3.155(a), the Veteran or a representative of the Veteran may file an informal claim by communicating an intent to apply for one or more VA benefits.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.

Also, according to 38 C.F.R. § 3.157(b), once a claim for compensation has been allowed, receipt of a VA outpatient or hospital examination or admission to a VA or uniformed services hospital will be accepted as an informal claim for increased benefits.  The date on the VA outpatient or hospital examination will be accepted as the date of informal claim.

The Court has held that 38 U.S.C.A. § 5110(b)(2) specifically links any effective date earlier than the date of application to:  (1) evidence that an increase in disability had occurred and (2) to the receipt of an application within one year after that increase in disability.  The application referred to must be an application on the basis of which the increased rating was awarded, because there would be no reason to adjudicate the question of the effective date prior to the award of a rating increase, just as there would be no reason to assign a disability rating on a disability compensation claim until service connection had been awarded.  38 U.S.C.A. § 5110(b)(2) allows a claimant to be awarded an effective date up to one year prior to the filing of an application for an increase, if an increase to the next disability level is ascertainable, and if a claim is received within one year thereafter.  VA must review all the evidence of record, not just evidence not previously considered.  The Court has noted that 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are applicable only where the increase precedes the claim for increase, provided also that the claim for increase is received within one year after the increase.  The Court further stated that the phrase "otherwise, the effective date shall be the date of receipt of the claim" provides the applicable effective date when a factually-ascertainable increase occurred more than one year prior to receipt of the claim for increase.  Hazan v. Gober, 10 Vet. App. 511 (1997). 

As noted, an April 1995 rating decision granted service connection for PTSD, retroactively effective from March 1994.  The Veteran perfected an appeal of that initial rating of 10 percent.  But after an April 1999 RO decision granted a higher 30 percent rating for his PTSD, retroactively effective from the date of his initial claim in March 1994 (so retroactively effective as of the same date as his prior rating), he informed the RO that he was satisfied with the 30 percent rating and withdrew his appeal.  See 38 C.F.R. § 20.204.  By withdrawing his appeal, he effectively terminated his contestation of that initial rating for his PTSD, and in so doing declared his satisfaction with the decision to increase his initial rating for this disability from 10 to 30 percent.  See again AB, 6 Vet. App. at 38-39.  Thus, the effective date of any subsequent increase must be determined by the date the RO received any subsequent claim for an increased rating for his PTSD.

With all of this in mind, the Board turns to the first determinative issue - the date of receipt of his next claim for an increased rating.  A review of the file shows that his next informal claim for an increased rating for his PTSD was received by VA on December 20, 2000.  Along with that claim, he submitted a private medical record from Dr. G dated December 6, 2000, concerning his mental status evaluation of the Veteran.  The RO received these items on December 20, 2000, and treated them as an informal claim for an increased rating for the PTSD.  38 C.F.R. § 3.157(b).  That was the first contact between the Veteran and VA concerning the severity of his PTSD since withdrawing his prior claim in 1999.  He does not allege to have filed his claim for an increased rating for his PTSD any earlier than December 20, 2000.  Rather, he asserts that his symptoms were more disabling back in December 1994, so at the time of his prior claim.  See his December 2001 NOD.  This assertion, however, runs counterintuitive to his having withdrawn his earlier claim upon receiving the higher 30 percent rating, and no greater rating.  If, in fact, he believed then, as he apparently does now, that his disability warranted an even higher rating, then it was incumbent upon him to maintain the viability of that earlier appeal, not instead withdraw it, which again presumes that receiving the higher 30 percent rating, though not an even higher rating, was to his satisfaction.  Moreover, as explained, the effective date of any subsequent increase in the rating for his disability is not just determined by the severity of his disability, then or whenever, including especially in terms of his date of entitlement, but also in relation to when he subsequently filed another increased-rating claim.  And a review of the file simply does not suggest there was any earlier formal or informal communication in writing from him, that is, following the 1999 withdrawal of his earlier claim, again requesting a determination of entitlement or evidencing a belief in entitlement to a higher rating for this disability, meaning a rating higher than 30 percent.  Thus, the Board finds the evidence of record establishes the date of receipt of his increased rating claim as December 20, 2000.  See 38 C.F.R. § 3.1(p); and Rodriguez v. West, 189 F.3d. 1352 (Fed. Cir. 1999), cert. denied, 529 U.S. 1004 (2000).


Having determined the date of his claim for an increased rating as December 20, 2000, the next inquiry in the analysis is when he met the requirements for this increased rating, i.e., the date of entitlement to the higher 50 percent rating.  As noted, in a January 2006 SOC, the RO assigned an earlier effective date of December 6, 2000 (the date of the private medical record from Dr. G).  The RO determined this record showed a factually ascertainable increase in this disability on a date within the year prior to the December 20, 2000 
increased-rating claim.  

So the question remaining is whether the Veteran met the requirements for the higher 50 percent rating for his PTSD on a factually ascertainable date prior to December 6, 2000, within the year prior to his December 20, 2000 claim.

His PTSD is rated under 38 C.F.R. § 4.130, DC 9411.  Mental disorders are evaluated under a General Rating Formula found at 38 C.F.R. § 4.130.  As provided by VA's Schedule for Rating Disabilities, a 30 percent rating is appropriate when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130. 

A 50 percent rating requires occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id. 

And there is no evidence of a factually ascertainable increase in the severity of his PTSD earlier than December 6, 2000, during the one year period prior to his December 20, 2000 claim.  A report of a December 1999 VA back examination reflects that he admitted to having symptoms of PTSD as a result of his experiences in Vietnam, and saw a psychiatrist once or twice a month.  But he denied any depression or difficulty adjusting.  There is no other relevant evidence regarding the severity of his PTSD during the one year period prior to December 20, 2000, other than the December 6, 2000 private medical record from Dr. G.  VA PTSD compensation and pension examinations were conducted in January 1998 and September 2001, but neither of those examinations was performed during the relevant period, i.e., within one year prior to his December 2000 claim.  Both examinations, instead, were outside this December 1999 to December 2000 window, one before and one after.  Hence, these examination reports cannot provide for an earlier effective date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2); Hazan, supra. 

Although the Veteran is competent to provide evidence of his PTSD symptoms, and contends that his PTSD was more disabling than 30 percent prior to December 6, 2000, this evidence is not tantamount to concluding his symptoms or the extent of his consequent disability met the requirements for the higher 50 percent rating during the one year immediately preceding the receipt of his December 20, 2000 claim.  See Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) (indicating competency must be distinguished from weight and credibility, which are factual determinations going to the ultimate probative value of the evidence).  See also Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006) (indicating the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence).  These statements do not, for example, address the exact extent of the PTSD symptoms to allow for a meaningful comparison with what is required for a 50 percent rating under DC 9411.  So it cannot be said that it was factually ascertainable, based on this evidence received after the fact, that he was entitled to this higher 50 percent rating on a specific date prior to December 6, 2000 and especially during the one year immediately preceding his December 20, 2000 claim.  See Chotta v. Peake, 22 Vet. App. 80, 85 (2008) (in certain instances permitting consideration of a "retrospective" medical opinion to determine the severity of a disability years or even decades prior).

On final point worth mentioning is that, in Rudd v. Nicholson, 20 Vet. App. 296 (2006), the Court addressed a similar situation where the Veteran had previously filed a claim - but, unlike here, did not initiate an appeal of that earlier decision, whereas here, as mentioned, the Veteran appealed the earlier decision but eventually withdrew his appeal, so ultimately the same circumstance.  In any event, the Court clarified that the Veteran's only redress to receive an effective date retroactive to that earlier claim is to collaterally attack the earlier decision on the grounds that it was clearly and unmistakably erroneous (CUE).  38 C.F.R. § 3.105.  And absent this, he has merely raised a "freestanding" claim for an earlier effective date that must be summarily dismissed as a matter of law.

This is indeed the situation here inasmuch as the Veteran has not alleged that the earlier decisions that assigned the ratings for his PTSD (initially at the 10 percent level and later to the higher 30 percent level) involved CUE.  In fact, as mentioned, to the contrary, he indicated his complete satisfaction in 1999 upon receiving an increase in his rating to the 30-percent level.  So he is now statutorily barred from receiving an effective date retroactive to the time of his initial 1994 claim.

The preponderance of the evidence is against assigning an earlier effective date prior to December 6, 2000.  Consequently, there is no reasonable doubt to resolve in the Veteran's favor, and his claim for an earlier effective date must be denied. 

C. Entitlement to a TDIU

The Court's November 2009 memorandum decision indicates the Board neglected to consider an inferred TDIU claim, as a derivative of the Veteran's claim for a higher rating for his service-connected disability - and especially his low back disability.  The Court found that the record reasonably raised a TDIU claim in connection with this claim for increased disability compensation for his low back.  

In particular, in his December 2000 NOD, he had sought an increased rating for his service-connected low back disability.  And in support of his low back claim, he had stated, "I am unable to manage a full day's work.  My motion is limited.  I cannot bend and lift without pain."  Further, records obtained from the SSA showed he had been unemployed and disabled since February 1993, in significant part due to his low back disability. 

In Roberson v. Principi, 251 F.3d 1378, 1384 (2001), the U.S. Court of Appeals for the Federal Circuit (Federal Circuit Court) held that once a claimant:  (1) submits evidence of a medical disability, (2) makes a claim for the highest possible rating, and (3) submits evidence of unemployability, an informal TDIU claim is raised under 38 C.F.R. § 3.155(a).  In Mayhue v. Shinseki, 24 Vet. App. 273 (2011), the Court (CAVC) similarly determined the Board had failed to apply 38 C.F.R. § 3.156(b) when it had treated the Veteran's request for a TDIU as different from his claim for a higher initial rating for his PTSD.  The Court, citing Rice v. Shinseki, 22 Vet. App. 447 (2009), reasoned that a request for a TDIU is not a separate claim for benefits, but rather an attempt to obtain an appropriate rating for a disability.  Thus, the Court explained, the Board should have considered evidence of unemployability as far back as the date of the underlying initial claim.  But as the Court also explained in Rice, citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009), there must be cogent evidence of unemployability in the record.  And if it is determined the derivative TDIU claim requires further development before being adjudicated, the appropriate disposition is to remand the TDIU claim, although this does not necessarily preclude the Board from going ahead and deciding the claim for a higher rating for the disability that formed the basis of the TDIU claim.  See VAOPGCPREC 6-96 (Aug. 16, 1996) and VAOGCPREC 
12-2001 (July 6, 2001).  This was done in this case, as the Board remanded this derivative TDIU claim to the RO in July 2010 for initial adjudication.


The Veteran may be awarded a TDIU upon a showing that he is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities, provided that, if there is one disability, it is rated as at least 60-percent disabling, and, if more than one disability, at least one is rated as at least 40-percent disabling and there is sufficient additional disability to bring the combined rating up to at least 70 percent.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16(a).  But even if the ratings for a Veteran's service-connected disabilities fail to meet these criteria under 38 C.F.R. § 4.16(a), his disabilities may be considered under subjective criteria.  And if he is indeed unemployable by reason of his disabilities, a TDIU may be assigned on an alternative extra-schedular basis on the grounds of a showing of unemployability, alone.  38 C.F.R. § 4.16(b).  So even if he does not meet the threshold minimum percentage standards set forth in § 4.16(a), extra-schedular consideration is to be given under § 4.16(b).

In making this determination of employability, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to his age or impairment caused by any disabilities that are not service connected.  38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.19.  See also Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993); and Hersey v. Derwinski, 2 Vet. App. 91, 94 (1992).

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court referred to apparent conflicts in the regulations pertaining to individual unemployability benefits.  Specifically, the Court indicated there is a need to discuss whether the standard delineated in the controlling regulations is an "objective" one based on the average industrial impairment or a "subjective" one based upon the Veteran's actual industrial impairment.  In a pertinent precedent decision, VA's General Counsel concluded that the controlling VA regulations generally provide that Veterans who, in light of their individual circumstances, but without regard to age, are unable to secure and follow a substantially gainful occupation as the result of service-connected disability shall be rated totally disabled, without regard to whether an average person would be rendered unemployable by the circumstances.  

Thus, the criteria include a subjective standard.  As further observed by VA's General Counsel, "unemployability" is synonymous with inability to secure and follow a substantially gainful occupation.  VAOPGCPREC 75-91.

While the regulations do not provide a definition of "substantially gainful employment," VA Adjudication Procedure Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the term as "that which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the Veteran resides."  Also, in Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income...." 

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court also discussed the meaning of "substantially gainful employment," noting the following standard announced by the U. S. Federal Court of Appeals in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975).

It is clear that the claimant need not be a total 'basket case' before the courts find that there is an inability to engage in substantial gainful activity.  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant. 

Marginal employment, for example, as a self-employed worker or at odd jobs or while employed at less than half of the usual remuneration, shall not be considered "substantially gainful employment."  38 C.F.R. § 4.16(a).  See also Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  That is, a Veteran may be considered as unemployable upon termination of employment that was provided on account of disability or in which special consideration or accommodation was given on account of the same.  See 38 C.F.R. § 4.18.  Marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  38 C.F.R. § 4.16(a).  Marginal employment also may be held to exist on a facts-found basis when earned annual income exceeds the poverty threshold.  Id.  Such situations may include, but are not limited to, employment in a protected environment such as a family business or sheltered workshop.  Id.

Requiring a Veteran to prove that he is 100-percent, i.e., totally unemployable is different than requiring he prove that he cannot maintain substantially gainful employment.  The use of the word "substantially" suggests an intent to impart flexibility into a determination of the Veteran's overall employability, whereas a requirement that a Veteran prove 100-percent unemployability leaves no flexibility.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).

As the Court stated in Friscia v. Brown, 7 Vet. App. 294, 297 (1994), the Board may not reject a claim for a TDIU without producing evidence, as distinguished from mere conjecture, that the Veteran can perform work that would produce sufficient income to be other than marginal.  The Board may not offer its own opinion regarding whether the Veteran can perform work based on his current level of disabilities, a technique that the Court has previously determined to be "inadequate" in Ferraro v. Derwinski, 1 Vet. App. 326, 331-32 (1991). 

That said, to receive a TDIU, the Veteran's service-connected disabilities, alone, must be sufficiently severe to cause unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  The Court clarified in Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993), that the disability rating, itself, is recognition that industrial capabilities are impaired.  Indeed, according to 38 C.F.R. § 4.1, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  So above and beyond this, the record must reflect some factor that takes a particular case outside the norm in order for a claim for individual unemployability benefits to prevail.  

As the Court further explained in Van Hoose, the mere fact that a Veteran is unemployed or has difficulty obtaining employment is not enough.  The question is whether he is capable of performing the physical and mental acts required by employment, not whether he can find employment.

The Board, itself, however, cannot assign an extra-schedular TDIU in the first instance pursuant to 38 C.F.R. § 4.16(b), although it must specifically adjudicate whether to refer a case to the Director of C&P Service for an extra-schedular evaluation when the issue is either raised by the claimant or reasonably raised by the evidence of record.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); Barringer v. Peake, 22 Vet. App. 242 (2008).  If, and only if, the Director determines that an extra-schedular TDIU is not warranted does the Board then have jurisdiction to decide the extra-schedular claim on the merits.  In fact, the Court held that although the Board is precluded from initially assigning an extra-schedular rating, there is no restriction on the Board's ability to review the adjudication of an extra-schedular rating once the Director of C&P determines that an extra-schedular rating is not warranted.  Anderson v. Shinseki, 22 Vet. App. 423, 427-8 (2009); see also Floyd v. Brown, 9 Vet. App. 88, 96-97 (1996) (stating that once Board properly refers an extra-schedular rating issue to Director of C&P for review, appellant may "continue[ ] to appeal the extraschedular rating aspect of this claim"); see also 38 U.S.C.A. §§ 511(a), 7104(a) ("All questions in a matter ... subject to decision by the Secretary shall be subject to one review on appeal to the ... Board.").

Since December 6, 2000, the Veteran has had a combined service-connected disability rating of at least 60 percent.  His service-connected disabilities are PTSD (50-percent disabling effectively since December 6, 2000), IVDS (10-percent disabling prior to March 17, 2011 and 20-percent disabling since), neuropathy of the left lower extremity (10-percent disabling since January 25, 2006), scars (0 percent), and gastroesophageal reflux disease (GERD) (also 0 percent).  So since December 6, 2000, he meets the threshold requirement of § 4.16(a) of having at least one service-connected disability rated as at least 40-percent disabling since his PTSD has been rated as 50-percent disabling since that date.  However, as his combined service-connected disability rating is only 60 percent, not at least 70 percent, it does not satisfy the threshold minimum percentage rating requirements of § 4.16(a) for consideration of a TDIU on a schedular basis.  Accordingly, pursuant to the Board's remand directive, this claim was referred to the Director of the C&P Service to determine whether a TDIU was warranted on an extra-schedular basis under the alternative provisions of § 4.16(b).

In July 2011, the Director of the C&P Service reviewed the Veteran's claims file but determined a TDIU was not warranted on this special extra-schedular basis.  The Director found that the Veteran's service-connected low back disability did not present such an exception or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards, citing 38 C.F.R. § 3.321(b).  The Director also found that the evidence did not establish that the Veteran is unemployed and unemployable due to his service-connected disabilities, citing 38 C.F.R. § 4.16(b).

The Court (CAVC) has recognized that "the effect of a service-connected disability appears to be measured differently for purposes of extra-schedular consideration under 38 C.F.R. § 3.321(b)(1) . . . and for purposes of a TDIU claim under 38 C.F.R. § 4.16."  Kellar v. Brown, 6 Vet. App. 157, 162 (1994).  The former requires marked interference with employment; whereas the latter requires evidence of unemployability.  Id.; see also Thun v. Peake, 22 Vet. App. 111 (2008) ("[E]xtraschedular consideration [under § 3.321] may be warranted for disabilities that present a loss of earning capacity that is less severe than one where the Veteran is totally unemployable.")

A review of the evidence of record reflects that the Veteran submitted a mostly incomplete TDIU application (VA Form 21-8940) in December 2010.  He nonetheless claimed that his service-connected low back disability, in particular, prevented him from securing or following any substantially gainful occupation.  He did not state when he had last worked or list any of his prior jobs.


Other evidence in the file, however, indicates he stopped working for his prior employer in February 1993 after an on-the-job injury, for which he resultantly received worker's compensation.  But still other evidence reflects that he was 
self-employed after that date.  An October 1999 private treatment note from Dr. A. of Southeastern Orthopaedic Clinic reflects that the Veteran confirmed he was then self-employed, working as a painter whenever he could.  A contemporaneous December 1999 VA examination report reflects that he told the examiner he worked odd jobs, primarily painting and carpentry, but had also worked as a coach and martial arts instructor for children.

He was awarded disability benefits by the SSA, which found that he became disabled in February 1993 on account of that on-the-job injury.  In March 1998, the SSA determined he was disabled due to a primary diagnosis of a back disability and a secondary diagnosis of fractures of a lower limb.  SSA noted that he had prior work experience as a police officer from 1970 to 1972 and a yarn spinning operator/baler operator from 1972 to February 1993, when he severely injured his left ankle at work, as well as his left knee and low back.  SSA noted that he was 45 years old and found that he had severe impairment due to previous fracture of the left tibia and fibula with residual pain status post surgery, severe left knee pain due to degenerative joint disease status post two surgical procedures, and residual low back pain due to degenerative disc disease status post lumbar fusion at L5-S1.  SSA found that he could not do his past jobs and his skills were not transferable.  The Board sees that SSA based its decision partly on service-connected disabilities and partly on nonservice-connected disabilities.  In any event, the Board is not bound by the findings of disability and/or unemployability made by other agencies, including SSA.  See Collier v. Derwinski, 1 Vet. App. 413, 417 (1991) (indicating the SSA's favorable determination, while probative evidence to be considered in a claim with VA, is not dispositive or altogether binding on VA since the agencies have different disability determination requirements).  See also Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

The Veteran also has service-connected PTSD, for which he has received ongoing evaluation and treatment from Dr. G.

In considering the severity of the PTSD, the Board has considered Global Assessment of Functioning (GAF) scores that clinicians have assigned, including Dr. G.  A GAF score is a scaled rating reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  An examiner's classification of the level of psychiatric impairment, by a GAF score, is to be considered but is not determinative of the percentage rating to be assigned.  VAOPGCPREC 10-95.

GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  See 38 C.F.R. § 4.130 [incorporating by reference VA's adoption of the DSM-IV, for rating purposes].  

On private examination performed in January 1998, E. R., M.D., diagnosed status post crush injury to the ankle with associated knee injuries and back injuries, with multiple other associated medical problems including tendonitis of the feet, wrist injury with arthritis, history of ulcer disease, history of prostate problems, history of elbow pain, history of bleeding hemorrhoids, history of poor appetite, and psychiatric disorders including depression and PTSD.  The Veteran stated that he was unable to function due to his multiple medical problems, although his main problem was his severe pain associated with his ankle and back.  Dr. R. stated that the Veteran had severe ankle pain and severe ankle arthritis associated with his prior crush injury, and mild back pain in the left lumbar area.  He had a very flat affect.  Dr. R. opined that the Veteran would have difficulty lifting or carrying any weight greater than 20 pounds and lifting or carrying frequently any weight greater than 10 pounds.  He would be able to stand or walk minimally during a normal workday, less than two hours as he would have difficulty supporting any weight on his severely injured ankle.  He would be able to sit continuously with breaks every 30 minutes during a six-hour day.  Postural limitations would include climbing, stooping, kneeling, pushing, crouching, crawling or pulling.  He added that his PTSD and depression might limit his ability to interact with others.

On private psychiatric examination performed for SSA in February 1998, Dr. K noted the Veteran believed he did not need to go back to work after his occupational injury in "1992" for which he had received worker's compensation.  Dr. K. noted the Veteran did woodworking, stayed busy, and helped other people, including by fixing things.  The diagnosis was dysthymia, rule out PTSD.

On VA psychiatric examination in September 2001, the Veteran reported that he was not working, and had last worked in 1993 after 21 years fixing machines.  He said he was forced to retire after he crushed his ankle and heel in a machine.  The examiner diagnosed PTSD and indicated the then current GAF score was 45.  On subsequent VA examination in February 2004, the GAF score was 61, so considerably higher.  The examiner noted the Veteran had stopped working only after a job-related injury.  On VA examination in October 2006, it was noted that he had been treated for a cardiac disorder with a stent, and now had chest pain.  He reported that he had not worked for 13 years since he stopped working at his job with yarn machines due to ankle injuries, a job that he had held for 22 years.  The examiner diagnosed PTSD and the GAF score was 65.  The examiner indicated the Veteran had difficulty establishing and maintaining effective work/school and social relationships because he kept to himself, was perfectionistic, and standoffish.  He had chronic back, leg and ankle pain and ongoing cardiac problems.

A private orthopedic examination was performed in February 2006 by J. M., MD, who noted the Veteran complained of constant low back pain and occasional numbness in his lower extremities.  Dr. M. stated that he did not do disability evaluations, but if this were a worker's compensation issue, in his opinion the Veteran's permanent impairment rating with respect to his back would be 25 to 30 percent.

VA medical records reflect treatment for multiple complaints, including back, knee and ankle pain.

On VA spine examination in March 2011, it was noted the Veteran was not working and was retired.  The examiner diagnosed IVDS, status post fusion, radiculopathy of the left sciatic nerve, and degenerative joint disease of the lumbosacral spine.  The effect of this disability on occupational activities was decreased mobility, problems lifting and carrying, and pain.  The Veteran was unable to sit or stand for longer than 30 minutes without changing positions due to his back pain and radicular symptoms in the left leg.  If he lifted, pushed or pulled something more than 15 pounds, he experienced an exacerbation of low back pain and left lower extremity radiculopathy which prevented him from being able to perform work and chores for three to seven days afterward.  He reported that he was forced to retire from his employment due to his back disability.  The examiner opined that the Veteran's IVDS and left lower extremity neuropathy caused severe functional impairment and prevented him from both physical and sedentary employment.

On VA PTSD examination in April 2011, the examiner noted the Veteran had not worked since 1993 due to back problems.  The examiner diagnosed PTSD and listed a GAF score of 60.  He indicated the Veteran's PTSD caused reduced reliability and productivity due to the associated symptoms.  He did not leave his property unless he had a strong need to; he avoided large crowds, as it increased his distress.

By letter dated in March 2011, Dr. G stated that he continued to treat the Veteran for PTSD once or twice per month.  He had nightmares, hypervigilance and anxiety.  He preferred to be solitary and kept numerous guns all over his house, including under his pillow.

An October 2011 private pain medicine consultation from F. P., MD, reflects that the Veteran complained of low back pain, left knee pain, left ankle pain, and bilateral hand pain.  After a physical examination, Dr. P. diagnosed disabilities of the low back, left knee, left ankle, antalgic gait, carpal tunnel syndrome, basilar joint arthritis and generalized osteoarthritis.  Dr. P. opined that the Veteran was 100-percent disabled due to multiple orthopedic issues including his hands, left knee, left ankle and lumbar spine.  The major determining factor in his overall disability is his inability to sit, stand, and walk for any significant period of time.  He did not believe the Veteran could compete in the open labor market even for sedentary work.

A November 2011 private psychiatric evaluation from R.H.W., MD, reflects that the Veteran presented a lengthy list of psychiatric symptoms.  Dr. W. indicated that the Veteran's ability to work and keep busy was a coping mechanism that he used to cope with stresses, although they were present and affected him.  He indicated that the Veteran's symptoms became worse in 1993/1994 when he retired on disability for his back and legs, and his symptoms became disabling.  He felt that the Veteran's symptoms became increasingly disabling in the 1990s and the disability caused him to be unable to work.

Based on this collective body of evidence that has been discussed, the Board observes that the Veteran has multiple disabling non-service-connected disabilities, including ankle and knee disabilities resulting from the on-the-job injuries he unfortunately sustained in 1993 at his civilian job.  This included a crushing injury to his ankle when it apparently got caught in a machine.  And the evidence clearly demonstrates that he stopped working that job primarily, if not entirely, because of those unfortunate injuries, hence, his receipt of worker's compensation, which had nothing to do with his military service and consequent disability.  The evidence also reflects that, despite his assertions that he did not work again after sustaining those unfortunate injuries in 1993, other evidence in the file indicates he was employed, albeit self-employed, as recently as December 1999.  He is also approaching advanced age, having been born in 1947.  Consideration of a TDIU may not be based on his age or impairment caused by any disabilities that are not service connected, however.  See 38 C.F.R. §§ 4.16, 4.19.

He has work experience as a machine operator in a factory for many years, worked briefly as a police officer during the early 1970s, and also has work experience as a painter, carpenter, and martial arts coach or instructor.  Nevertheless, the evidence suggests that his service-connected disabilities, especially in combination, are of a nature and severity as to preclude him from engaging in the type of work for which he is qualified by reason of past education and work experience and training.  The record shows that he is currently unemployed.  And while he has non-service-connected disabilities that adversely affect his employability, the record shows that his several service-connected disabilities also play a major role in his inability to obtain and maintain employment that could be considered substantially gainful versus just marginal in comparison, in that they affect both his physical and mental ability to perform this level of work on a consistent or continual basis.  Doctors have confirmed that his low back disability and associated left lower extremity radiculopathy is at least one of the reasons he cannot stand, walk, or even sit in the same position for prolong periods of time, so there necessarily would have to be accommodation for this by any potential employer, which is not a reasonable expectation.  Moreover, as concerning his PTSD, the fact that he is what amounts to anti-social is well documented in the record, so he seemingly would have extreme difficulty interacting with coworkers and supervisors, which the doctors also have confirmed.  Thus, with application of the benefit-of-the-doubt rule (38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3), the Board finds that the criteria for a TDIU are met on an extra-schedular basis under 38 C.F.R. § 4.16(b).



ORDER

The claim for an initial rating higher than 10 percent for the low back disability prior to January 25, 2006, is denied. 

The claim for an effective date earlier than December 6, 2000, for the 50 percent rating for the PTSD also is denied. 

However, the claim for a TDIU is granted on an extra-schedular basis under 38 C.F.R. § 4.16(b), subject to the statutes and regulations governing the payment of VA compensation.


REMAND

In an August 2011 decision, the RO granted an increased 20 percent rating for the service-connected low back disability (IVDS), effective March 17, 2011, under DC 5243.  The Veteran and his attorney were notified of that decision by letter and SSOC dated in August 2011.  In a December 2011 letter, in response, the Veteran's attorney disagreed with the 20 percent rating assigned in that August 2011 decision.  The attorney's letter therefore was tantamount to an NOD with that rating decision in not assigning an even higher rating.  And where, as here, an NOD has been filed regarding a claim, but an SOC concerning the claim has not been issued, the appropriate Board action is to remand (rather than merely refer) the claim for issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).  The Veteran then also has to be provided opportunity, in response to the SOC, to complete the steps necessary to perfect his appeal of the claim to the Board by also filing a timely substantive appeal (e.g., a VA Form 9 or equivalent statement).  38 C.F.R. §§ 20.200, 20.202, 20.300, 20.301, 20.302, 20.303, 20.304, 20.305, and 20.306.


Accordingly, this claim is REMANDED for the following action:

Send the Veteran and his attorney an SOC addressing the issue of entitlement to a rating higher than 20 percent for the IVDS since March 17, 2011.  Also advise them of the time limit for completing the steps necessary to perfect an appeal of this claim to the Board by filing a timely substantive appeal (VA Form 9 or equivalent statement).  38 C.F.R. § 20.302(b).  If, and only if, an appeal is timely perfected should this claim be returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


